Citation Nr: 1714503	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-05 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to December 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the RO in Waco, Texas.

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in May 2012.  A transcript of the hearing has been associated with the claims file.

In June 2014, the Board reopened the Veteran's previously denied claim for service connection for a mental disorder, characterized as paranoid schizophrenia.  The reopened claim was remanded to the RO for additional development.

In February 2017, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the nature and etiology of the Veteran's claimed psychiatric disorder.  See 38 U.S.C. § 7109 (2014); 38 C.F.R. § 20.901(d) (2016).  The requested opinion was received by the Board in March 2017.  Although he has not been provided with a copy of this opinion, there can be no prejudice to the Veteran in adjudicating his appeal as the Board is granting the claim in full. 


FINDINGS OF FACT

1.  The evidence clearly and unmistakably shows that paranoid schizophrenia preexisted service.

2.  The evidence does not clearly and unmistakably show that the Veteran's paranoid schizophrenia was not worsened beyond the natural progress of the disease during service.


CONCLUSION OF LAW

The Veteran's preexisting paranoid schizophrenia was aggravated during active service.  38 U.S.C. §§ 1111, 1131, 1137, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C. §§ 1111, 1137 (2014).  

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C. § 1153 (2014); 38 C.F.R. §§ 3.304, 3.306(b) (2016).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2016).

In this case, the record clearly indicates that the Veteran has been diagnosed with paranoid schizophrenia during the appeal period.  See, e.g., a September 2014 VA examination. 

The Veteran's service treatment records include a self-report of medical history completed during his enlistment examination, and in this report, the Veteran denied having nervous trouble, depression, or a history of mental health treatment.  A clinical examination conducted during his entrance examination revealed no psychiatric abnormalities. 

The Veteran's service personnel records show that he was processed for an administrative discharge by reason of misconduct for frequent involvement of a discreditable nature with military authorities.  The records indicate that the Veteran "demonstrated [an] inability to adjust to military life, as evidenced by his behavior pattern in creating a training disciplinary record unacceptable for a Recruit while undergoing Recruit Training."  This included a "belligerent and disrespectful attitude towards his drill instructions and others in positions of authority" and trying "to get away with as much as he can."  The records also indicate that the Veteran committed an assault against another service member. 

The Veteran testified at the May 2012 Board hearing that during service, he was taken to see a psychiatrist at the San Diego Counseling Center where he was told he had a disability.  He stated that the psychiatrist told him he was mentally unfit for training as he could not comprehend his military life.  He reported that during training, he was "confused the whole time" and didn't know why he was there or who he was while he was there.  The Veteran also testified that he was diagnosed and treated for paranoid schizophrenia within one year of separation from his military service.

An August 2014 VA examination report documents that the Veteran began having problems during his junior year in high school.  Specifically, the report cites to VA treatment record which documents the Veteran's self-report of hallucinations beginning about six months before graduating high school.  The examiner noted that the Veteran reported being hospitalized based on his psychiatric disability for 32 days in 1980, less than one year after his discharge. 

In February 2017, the Board requested the opinion of a VHA specialist to help clarify the potential relationship of the Veteran's paranoid schizophrenia to his service.  In a March 2017 letter, a VA psychiatrist indicated that, based on the Veteran's history, his "acquired psychiatric disability (paranoid schizophrenia) began prior to enlistment" and "in boot camp[,] he experienced a 'psychotic break' and was discharged from the military."

Upon review, the Board finds that there is clear and unmistakable evidence that the Veteran had paranoid schizophrenia prior to his entrance to active duty service based on the VHA expert opinion, the September 2014 VA examination report, the Veteran's testimony, and the history he provided while seeking mental health treatment. 

Having found that the evidence clearly and unmistakably shows that the Veteran had a psychiatric disorder that preexisted his service, the Board must now consider whether the evidence clearly and unmistakably shows that the preexisting injury was not aggravated by service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

The evidence of record does not clearly and unmistakably show that the Veteran's paranoid schizophrenia was not worsened beyond the natural progress of the disease during service.  Although the Veteran experienced hallucinations during high school, during the May 2012 hearing, he testified that he was a good student.  However, during service, the Veteran demonstrated a "belligerent and disrespectful attitude towards his drill instructions and others in positions of authority."  The records indicate that he assaulted another soldier "by striking him with his fist."  In his review of the record, the VHA specialist stated that the Veteran "experienced a 'psychotic break'" during basic training.  The Veteran also reported that he was hospitalized for his paranoid schizophrenia less than one year after his separation from service and the Board finds his statements to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).

Accordingly, the Board finds paranoid schizophrenia clearly and unmistakably existed prior to the Veteran's active duty service and the evidence does not clearly and unmistakably show that this disability was not worsened beyond the natural progress of the disease during service.  Therefore, service connection is granted.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for paranoid schizophrenia is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


